SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:March 2016 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Holding(s) in Company dated 01 December 2015 Enclosure 2 Transaction in Own Shares dated 01 December 2015 Enclosure 3 Transaction in Own Shares dated 02 December 2015 Enclosure 4 Transaction in Own Shares dated 03 December 2015 Enclosure 5 Transaction in Own Shares dated 04 December 2015 Enclosure 6 Director/ PDMR Shareholding dated 07 December 2015 Enclosure 7 Total Voting Rights dated31 December 2015 Enclosure 8 CLIVE SELLEY TO BE CEO OF OPENREACH dated 11 January 2016 Enclosure 9 Acquisition dated dated 15 January 2016 Enclosure 10 Holding(s) in Company dated 01 February 2016 Enclosure 11 Holding(s) in Company dated 01 February 2016 Enclosure 12 BT ANNOUNCES NEW STRUCTURE dated 01 February 2016 Enclosure 13 Holding(s) in Company dated 03 February 2016 Enclosure 14
